         Case 4:18-cr-00076-RH-CAS Document 90 Filed 05/22/19 Page 1 of 2
                                                                              Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


UNITED STATES OF AMERICA

v.                                           CASE NO. 4:18cr76-RH-CAS

SCOTT CHARLES MADDOX,
JANICE PAIGE CARTER-SMITH, and
JOHN THOMAS BURNETTE.

                  Defendants.

____________________________________/


                           ORDER UNSEALING THE MOTION
                             FOR LEAVE TO WITHDRAW


         The attorney Stephen G. Webster has moved for leave to withdraw from

representation of the defendant Janice Paige Carter-Smith. Mr. Webster tendered

the motion for filing under seal, but nothing in the motion warrants sealing, as Mr.

Webster acknowledged at a status hearing on May 21, 2019. This order unseals the

motion.

         The motion’s account of a March 29, 2019 hearing on Ms. Carter-Smith’s

representation should be clarified. At that hearing, after Mr. Webster said Ms.

Carter-Smith did not have cash with which to pay an attorney, I asked Mr. Webster

whether Ms. Carter-Smith would qualify for appointment of an attorney. He said



Case No. 4:18cr76-RH-CAS
         Case 4:18-cr-00076-RH-CAS Document 90 Filed 05/22/19 Page 2 of 2
                                                                                 Page 2 of 2




no, explaining that she had nonliquid assets. I had no other financial information

and did not make a decision on whether Ms. Carter-Smith would qualify for

appointment of an attorney. No request for appointment of an attorney was made.

         At the March 29 hearing and the more recent May 21 hearing, I did not

encourage or support any course of action by Ms. Carter-Smith. The decision how

to proceed is hers alone, subject to this limitation: prior or future delay in squaring

away her representation will not be a basis to delay the trial.

         IT IS ORDERED:

         The clerk must unseal ECF No. 85.

         SO ORDERED on May 22, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:18cr76-RH-CAS
